                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE

  UNITED STATES OF AMERICA                                    )
                                                              )
  v.                                                          )       No. 2:20-CR-00074-7-JRG-CRW
                                                              )
  CHRISTY MYERS                                               )

                                                    ORDER

          This matter is before the Court on United States Magistrate Judge Cynthia R. Wyrick’s

  Report and Recommendation [Doc. 92]. Magistrate Judge Wyrick recommends the Court grant

  the United States’ Motion for Review of Release Order [Doc. 32]. Defendant has not timely

  objected to the report and recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(a). 1

          After carefully reviewing the record, the Court agrees with Magistrate Judge Wyrick’s

  recommendation. The Court therefore ACCEPTS IN WHOLE the report and recommendation

  under 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59(a). For the reasons in

  the report and recommendation, which the Court adopts and incorporates into this Order, the

  United States’ Motion for Review of Release Order [Doc. 32] is GRANTED, and Defendant is

  hereby ORDERED to remain detained pending trial.

          So ordered.

          ENTER:


                                                             s/J. RONNIE GREER
                                                        UNITED STATES DISTRICT JUDGE




          1
            Defendant moved for “an extension of time of two days up to and including December 9, 2020 to file any
  objections to the Report and Recommendation,” [Def.’s Mot., Doc. 101, at 1], and the Court granted her motion,
  [Order, Doc. 102, at 1]. To date, however, she has filed no objections.



Case 2:20-cr-00074-JRG-CRW Document 114 Filed 01/07/21 Page 1 of 1 PageID #: 304
